56 F.3d 75NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Carol WAIGHT, Defendant-Appellant.
No. 94-50483.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Carol Waight appeals her sentence under the Guidelines imposed following her conviction for interference with commerce by threats of violence and aiding and abetting, in violation of 18 U.S.C. Secs. 1951 and 2.  She contends that the district court improperly denied her request for a downward departure.  We lack jurisdiction to review this contention because Waight waived the right to appeal this issue pursuant to her plea agreement with the government.  See United States v. Bolinger, 940 F.2d 478, 480 (9th Cir. 1991).  Waight has waived her argument that the plea agreement was unconscionable by raising the issue for the first time in her reply brief.  See United States v. Bentson, 947 F.2d 1353, 1356 (9th Cir. 1991), cert. denied, 112 S.Ct. 2310 (1992).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3